DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 35-54 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 35 and 51 recite “the air layer is formed with a reduced gas flux caused by a hydrophobic layer”.  It is unclear how the hydrophobic layer causes a reduced gas flux, and what the gas flux is reduced from.?  As best understood by the examiner the hydrophobic layer does not cause the reduced gas flux.  The hydrophobic layer allows the air layer to be formed at a lesser gas flux than would be needed if the engineered surface was not on a hydrophobic layer.  The amount of gas needed to form an air layer may vary based on the properties of the engineered surface but do not appear to be caused by the engineered surface.
Claim 40 recites “wherein the engineered surface is configured on a ship’s hull below the waterline, an inlet, on a fin, in a duct, and/or a turbine blade, wherein the surface is a pipe, an inlet, a tank, or other portion of a chemical plant and/or a power plant.”  The claim is unclear and indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,476,056A to Tokunaga et al.(hereinafter Tokunaga).
Regarding claim 1,Tokunaga teaches a system (entire cycle, Fig.14) comprising:
An engineering surface ("The internal surface of the copper pipe 35, which constitutes the submerged surface, is formed with fine depressions and projections by electrolytic dispersion plating"; column 8, line 57-60; inside 35, Fig.14 is an engineered surface); an air layer ("an air layer to be formed between the coating surface and the water", column 8, line1-2; an air layer forms on engineered surface inside 35, Fig.14) formed over at least a portion of the engineered surface ("The internal surface of the copper pipe 35, which constitutes the submerged surface, is formed with fine depressions and projections by electrolytic dispersion plating”; column 8, line 57-60, inside 35, Fig.14 is an engineered surface), wherein the air layer is formed with a reduced gas flux caused by a hydrophobic layer (The air layer is formed over the engineered surface, which is an internal surface of the copper pipe 35 and is internally coated with a water repellent material, which reduces the gas flux as it is an inherent property of hydrophobic surfaces, column 8, line 1-2 and 57-61) over at least a portion of the engineered surface ("The internal surface of the copper pipe 35, which constitutes the submerged surface, is formed with fine depressions and projections by electrolytic dispersion plating”; column 8, line 57-60; inside 35, Fig.14 is an engineered surface); an inlet (generally left of 35, where tube shape becomes a line, labelled A., Fig.14) on the engineered surface, the inlet recovering a portion of the air layer ("the copper pipe 35, from which the water is returned to the container 36, thus forming a closed loop", column 8, line 49-50; closed loop that recovers a portion of the air layer); a plenum (36, Fig.14, container 36) coupled to the inlet (see how 36 is coupled to label A line,Fig.14) to collect the portion of the air layer recovered by the inlet ("the copper pipe 35, from which the water is returned to the container 36, thus forming a closed loop", column 8, line 49-50; closed loop that recovers a portion of the air layer); and a channel (collectively 3 7,38,39, Fig.14-channels recovered portion of air layer back to the engineered surface) coupled to an output (to the right of 36, line designating the output of plenum, Fig.14) of the plenum (36, Fig.14-container) and coupled to an input of an air Injector (collectively 40,41,42, and line leading between the two rectangles, left of 35, Fig.14-input of air injector) configured to inject at least the portion of the air layer formed with the reduced gas flux caused by the hydrophobic layer over at least the portion of the engineered surface ("syringe needles not shown, from the nozzles of which the air is injected into that end of the copper pipe 35 on the water incoming side”, column 8, line 52-55; input of air injector and channel, where recovered air layer is injected back via syringe needles).
Regarding claim 2: Tokunaga teaches the system of claim 1, wherein the reduced gas flux is formed at a gas flux that is less when compared to a surface not having hydrophobic properties ("The internal surface of the copper pipe 35...projections covered with a water repellent material.", column 8, line 57-61; internal surface has a hydrophobic layer).
Regarding claim 3: Tokunaga teaches wherein the engineered surface ("The internal surface of the  copper pipe 35, which constitutes the submerged surface, is formed with fine depressions and projections by electrolytic dispersion plating"; column 8, line 57-60; inside 35, Fig.14 is an engineered surface) is a microscopic structure, a macroscopic structure, and/or a coating to provide a hydrophobic surface ("The internal surface of the copper pipe 35...projections covered with a water repellent material.", column 8, line 57-61; internal surfaced coated with hydrophobic surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-54 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga in view of Wipper, WO 199928180A1 (disclosed by applicant).  
Tokunaga discloses the invention set forth above including an engineered surface (ship’s hull) with a reduced gas flux to form an air layer (Test 1 is conducted on an aluminum flat plate) over the engineered surface (See Test 1, Column 6 line 23- Column 8, line 40).  Tokunaga further discloses forming an air layer over curved surfaces (see 35 USC 102 rejection above where an air layer was formed on the interior of a copper pipe.  In Test 1 Tokunaga does not explicitly disclose recovering a portion of the air layer. 
Wipper discloses recovering at least a portion of an air layer on a ships hull including an inlet in the form of a slot (Fig. 10, #210), having an adjustable leading edge 206 (similar to claimed latch which can be lowered into the air layer to modify the flow pattern) used having guides 66 (See Fig. 2B) to steer the air toward the  inlet, a plenum coupled to the inlet (the examiner considers the flow path through the rectangular box above hull plate 204 and into collection chamber 214 as a plenum) and a channel 40 (see Fig. 1, channel 40 is coupled to compressed air tank 14 which is coupled to the input of an air injector (through air passage/pipe 22, Fig. 1) configured to inject at least a portion of the air layer.  The examiner considers the air recovery system of Wipper as routing at least a portion of the air layer recovered by the inlet, to the air injector base on a difference in pressure at the plenum and a pressure at the air injector by a fan, pump or blower #38 and sensors 62 (See Page 9, lines 28-Page 10, line 5).  Wipper discloses a drain 218 at the plenum for draining liquid. 
The examiner considers the method of claims 51, 52 and 54 as being embodied in the use of the system of Tokunaga as modified by Wipper.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Tokunaga, designed to reduce friction drag on a hydrophobic engineered surface by creating an air layer at a reduced gas flux, by recovering and recycling at least a portion of the air layer as disclosed by Wipper using an air inlet, plenum, pressure regulating system, and channels to recycle at least a portion of the air layer to reduce the power requirements in maintaining the air layer and increase the overall system efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617